UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 December 21, 2007 Date of Report (Date of Earliest Event Reported) AUTOLIV, INC. (Exact name of registrant as specified in its charter) Delaware 001-12933 51-0378542 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification Number) World Trade Center, Klarabergsviadukten 70, SE-107 24 Stockholm, Sweden (Address of principal executive offices, including zip code) +46 8 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 21, 2007, Autoliv, Inc. (the “Company”) issued a press release announcing that the Company’s Chief Financial Officer has decided to resign from his position with the Company. A copy of the press release is furnished as Exhibit 99.1 to this report and is incorporated herein by reference. (b)On December 2007,Magnus Lindquistgave notice of resignation as Vice President, Chief Financial Officer of Autoliv, Inc. The Company and Mr. Lindquist are currently in discussionsregarding the effective date of Mr. Lindquist's resignation to ensurean orderly transitionto Mr. Lindquist's successor who is yet to be named.The resignation follows Mr. Lindquist accepting an offer to become a partner in Triton, a European private equity firm, and there was no disagreement on any matter relating to the Company’s operations, policies or practices in connection with the resignation. (c) EXHIBITS 99.1 Press release of Autoliv, Inc. dated December 21, 2007 announcing that the Company’s Chief Financial Officer has decided to resign from his position with the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date December 21, 2007 Autoliv, Inc. (Registrant) /s/ Lars A. Sjöbring Lars A. Sjöbring Vice President – Legal Affairs, General Counsel and Secretary
